Title: To Alexander Hamilton from John Meyer and Michael Myers, 3 June 1799
From: Meyer, John,Myers, Michael
To: Hamilton, Alexander


          
            Sir
            Herkemer 3d June 1799
          
          We take the liberty to recommend to your Notice William Lappon Esquire of Fairfield in this county, who wishes for a Lieutenancy in the Army.  His name has some time since been sent to the Pr among others to the President, and we believe has also been mentioned to You. We think Mr Lappon well qualified for the Service, having had a good education—and we can with confidence recommend him as a friend to the Government.
          If no more than the Post of an Ensign could be obtained for Mr Lappon, it would probably be acceptable.
          With great respect we have the honor to be Sir Your Most obedt Servts
          
            Michael Myers
            John Meyer
          
          The Honorable Alexander Hamilton Esqr
        